           Case 2:18-cv-01691-DB Document 32 Filed 10/02/20 Page 1 of 5

 1   ACKERMANN & TILAJEF, P.C.
 2   Craig J. Ackermann (SBN 229832)
     cja@ackermanntilajef.com
 3   1180 South Beverly Drive, Suite 610
 4   Los Angeles, California 90035
     Telephone: (310) 277-0614
 5   Facsimile: (310) 277-0635
 6
     MELMED LAW GROUP P.C.
 7   Jonathan Melmed (SBN 290218)
 8   jm@melmedlaw.com
     1180 South Beverly Drive, Suite 610
 9   Los Angeles, California 90035
10   Telephone: (310) 824-3828
     Facsimile: (310) 862-6851
11
12   Attorneys for Plaintiff and the Putative Class

13   [Additional Counsel on Next Page]
14
                           UNITED STATES DISTRICT COURT
15
                          EASTERN DISTRICT OF CALIFORNIA
16
17
      VALERIY BYKOV, individually and on              No. 2:18-cv-1691 DB
18    behalf of all others similarly situated,
19
                          Plaintiff,                  JOINT STIPULATION AND
20    v.                                              ORDER TO AMEND FINAL
21                                                    APPROVAL ORDER NUNC
      DC TRANSPORT, INC., a California                PRO TUNC TO DIRECT FUNDS
22    Transport Company; DC TRANSPORT,                ASSOCIATED WITH
23    INC., a Texas Corporation; DC                   UNCASHED SETTLEMENT
      TRANSPORTATION SERVICES, INC.                   CHECKS TO CY PRES
24    dba DC TRANSPORT state of                       RECIPIENT
25    corporation unknown; and DOES 1 to 10
      inclusive,
26
27                        Defendants.
28
                                                           JOINT STATUS TO AMEND FINAL
                                                        APPROVAL ORDER NUNC PRO TUNC
          Case 2:18-cv-01691-DB Document 32 Filed 10/02/20 Page 2 of 5

 1   MEDINA McKELVEY LLP
 2   Brandon R. McKelvey (SBN 217002)
     Brandon@medinamckelvey.com
 3   Timothy B. Nelson (SBN 235279)
 4   tim@medinamckelvey.com
     983 Reserve Drive
 5   Roseville, California 95678
 6   Telephone: (916) 960-2211
     Facsimile: (916) 742-5488
 7
     Attorneys for Defendant DC TRANSPORTATION SERVICES, INC., dba DC
 8   TRANSPORT (also erroneously sued as DC Transport, a California Transport
     Company and DC Transport, a Texas Corporation)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
          Case 2:18-cv-01691-DB Document 32 Filed 10/02/20 Page 3 of 5

 1          JOINT STIPULATION TO AMEND FINAL APPROVAL ORDER
 2                  NUNC PRO TUNC TO DIRECT FUNDS ASOCIATED
 3                WITH UNCASHED SETTLEMENT CHECKS TO CY PRES
 4         1.      The class action settlement of this matter was finally approved through an
 5   order issued on March 3, 2020. Dkt. 29. Final judgment was entered March 3, 2020
 6   (Dkt. 30).
 7         2.      The Settlement Agreement in this case provides, “Class Participants shall
 8   have 180 days to cash their checks. Any funds associated with uncashed checks shall
 9   be paid in accordance with California Code of Civil Procedure section 384. (See
10   Settlement Agreement, at par. 7 on p. 17, Ex. A to CJA Declaration in support of
11   Plaintiff’s Motion for Preliminary Approval, filed Feb. 11, 2020).
12         3.      Section 384 of the California Code of Civil Procedure provides that funds
13   associated with uncashed checks in class actions shall be distributed inter alia to
14   “nonprofit organizations or foundations to support projects that will benefit the class or
15   similarly situated persons…” See C.C.P. Section 384(b).
16         4.       The court-appointed Settlement Administrator here, CPT Group, through
17   Tarus Dancy, the case manager for this case, has reported to counsel for the parties that
18   more than 180 days have now elapsed since the class members’ settlement checks were
19   issued, and that approximately $19,577.66 remains in funds associated with uncashed
20   settlement checks.
21         5.      The parties have met and conferred over an appropriate cy pres recipient
22   for these remaining funds associated with uncashed checks, pursuant to the settlement
23   agreement, and they have agreed that the Trucker Non-Profit Assistance Fund, which
24   is an IRC section 501(c)(3) nonprofit organization that assists truckers with various
25   financial needs, funeral expenses, and health care needs in emergencies, is an
26   appropriate cy pres recipient for the funds associated with uncashed settlement checks
27   in this case. See www.truckersassistancefund.com. Since the class members here were
28   truck drivers, the parties proposed cy pres recipient meets the requirements of C.C.P.
                                                3
          Case 2:18-cv-01691-DB Document 32 Filed 10/02/20 Page 4 of 5

 1   Section 384 and satisfies the Ninth Circuit’s test for an appropriate cy pres as well. See
 2   Nachshin v. AOL, LLC, 663 F.3d 1034 (9th Cir. 2011) (cy pres recipient must have some
 3   sort of nexus to class members and/or types of individuals or claims of the class
 4   members).
 5         6.     Notably, neither the parties nor any of their counsel have any interest in
 6   the Trucker Non-Profit Assistance Fund.
 7         7.     Significantly, the Trucker Non-Profit Assistance Fund has been approved
 8   in other wage and hour class actions on behalf of truckers in California as an appropriate
 9   cy pres recipient for funds associated with uncashed settlement checks. See, e.g.,
10   Maldonado v. Heavy Weight Transport, Inc., Case No. 2:16-cv-08838-CVAS-RAOx
11   (Hon. Judge Cristina Snyder Order Directing Uncashed Checks to Cy Pres Recipient,
12   the Trucker Non-Profit Assistance Fund), Docket No. 44, entered April 30, 2020.
13         THEREFORE, IT IS HEREBY STIPULATED by and between the parties,
14   through their respective undersigned counsel, that all unclaimed funds associated with
15   uncashed settlement checks from the Settlement be directed by the court-appointed
16   settlement administrator to the Trucker Non-Profit Assistance Fund.
17                                                  Respectfully submitted,
18
                                                    /s/ Timothy B. Nelson
19   Dated: Sept. 29, 2020                          Brandon R. McKelvey, Esq.
                                                    Timothy B. Nelson, Esq.
20                                                  MEDINA MCKELVEY LLP
                                                    Attorneys for Defendants
21
22
     Dated: Sept. 29, 2020                          /s/ Craig Ackermann
23                                                  Craig J. Ackermann, Esq.
24                                                  ACKERMAN & TILAJEF, P.C.
                                                    Jonathan Melmed, Esq.
25                                                  MELMED LAW GROUP P.C.
                                                    Attorneys for Plaintiff
26
27
28
                                                4
            Case 2:18-cv-01691-DB Document 32 Filed 10/02/20 Page 5 of 5

 1         ORDER AMENDING FINAL APPROVAL ORDER NUNC PRO TUNC
 2
             Good cause appearing, and based on the parties’ Stipulation, the Court hereby
 3
 4   amends its order granting final approval, dated March 3, 2020, nunc pro tunc, as

 5   follows:
 6
             Paragraph 3 on page 17 of the Court’s Order is amended to state as follows:
 7
 8           “3. The parties are ordered to act in accordance with the settlement agreement,
 9   and the court further orders any funds associated with any uncashed settlement checks
10
     after 180 days following their issuance to be distributed by the Settlement
11
12   Administrator to the Trucker Non-Profit Assistance Fund as the non-profit cy pres
13   recipient.”
14
             All other terms of the Final Approval Order and Final Judgment remain
15
16   unchanged and in full force and effect.
17   Dated: October 1, 2020
18
19
20
21
22
23
24
25   DLB:6
     DB/orders/orders.consent/bykov1691.stip.am.judg.ord
26
27
28
                                                           5
